Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Larry Paul Hollaway, a/k/a Larry Paul                 Appeal from the 102nd District Court of
Holloway, Appellant                                   Bowie County, Texas (Tr. Ct. No. 13-
                                                      F0143-102). Opinion delivered by Chief
No. 06-13-00254-CR         v.                         Justice Morriss, Justice Carter and Justice
                                                      Moseley participating.
The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Larry Paul Hollaway, a/k/a Larry Paul Holloway, has
adequately indicated his inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 1, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk